IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Allan J. Nowicki,                        :
                     Appellant           :
                                         :
                  v.                     :       No. 1749 C.D. 2019
                                         :
Tinicum Township, Bucks County,          :
Pa., Nicholas Forte, Tinicum             :
Township Supervisor, Nicholas Forte,     :
Linda M. McNeill, Tinicum Township :
Manager, Linda M. McNeill, Stephen       :
B. Harris, Esquire, Harris and Harris,   :
Township Solicitor Tom Fountain, P.E., :
Keystone Municipal Engineering, Inc., :
Township Engineer Shawn McGlynn,         :
Keystone Municipal Services, LLC,        :
Boyce Budd, Gary V. Pearson,             :
Delaware Valley Landscape Stone, Inc., :
Joseph Busik, J. Kevan Busik, Keith      :
Keeping, Bunnie Keeping                  :
                                         :
                  v.                     :
                                         :
Eastburn and Gray, P.C., Michael J.      :
Savona, Michael E. Peters, Esquire,      :
Michael T. Pidgeon, Esquire, James J.    :
Sabath, James J. Sabath, Chief of Police :

                                   ORDER

            NOW, February 11, 2021, having considered Appellant’s application

for reargument and Appellees’ answers in response thereto, the application is

denied.


                                             P. KEVIN BROBSON,
                                             President Judge